
	

113 HR 4925 IH: TIFIA 2.0 Act
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4925
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Webster of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to establish a Transportation Infrastructure Finance and
			 Innovation Act Revolving Fund, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the TIFIA 2.0 Act.
		2.TIFIA funding
			(a)In generalSection 608 of title 23, United States Code, is amended to read as follows:
				
					608.Funding
						(a)TIFIA Revolving Fund
							(1)EstablishmentThere is established in the Treasury of the United States a revolving fund to be known as the
			 Transportation Infrastructure Finance and Innovation Act Revolving Fund
			 (in this section referred to as the Fund).
							(2)DepositsThere shall be deposited in the Fund the following:
								(A)Amounts made available to carry out this chapter.
								(B)Amounts received from the repayment of principal and interest on a direct loan made under this
			 chapter.
								(C)Unobligated and uncommitted budget authority under this chapter in a fiscal year.
								(D)Proceeds from the sale of secured loans under section 603(d).
								(E)Amounts received from interest on investments under paragraph (6).
								(F)Amounts received from the collection of fees established by the Secretary of Transportation (in
			 this section referred to as the Secretary) pursuant to this chapter.
								(3)DisbursementsDisbursements from the Fund may be made by the Secretary for the purpose of carrying out this
			 chapter.
							(4)Rural set aside
								(A)In generalOf the amounts deposited in the Fund in a fiscal year, not more than 10 percent shall be set aside
			 for use in the following fiscal year for rural infrastructure projects.
								(B)ReinvestmentAny amounts set aside for a fiscal year under subparagraph (A) that remain unobligated by June 1 of
			 that fiscal year shall be invested pursuant to paragraph (6).
								(5)TransfersThe Secretary shall transfer from the Fund to the general fund of the Treasury amounts equivalent
			 to moneys deposited in the Fund as a result of repayment of principal and
			 interest on a direct loan made under this chapter before the date of
			 enactment of the TIFIA 2.0 Act.
							(6)Investments authorityThe Secretary of the Treasury shall invest any portion of the Fund that, as determined by the
			 Secretary, is not required to meet current expenses. Each such investment
			 shall be made in an interest-bearing obligation of the United States or an
			 obligation guaranteed both as to principal and interest by the United
			 States that, as determined by the Secretary, has a maturity date suitable
			 for the purposes of the Fund. The Secretary of the Treasury shall credit
			 interest earned on the obligations to the Fund.
							(7)Administrative costsOf the amounts in the Fund, the Secretary may use not more than 0.50 percent for each fiscal year
			 for the administration of this chapter, excluding amounts to be
			 transferred under paragraph (5).
							(b)Contracting authority
							(1)In generalNotwithstanding any other provision of law, execution of a term sheet by the Secretary of a Federal
			 credit instrument that uses amounts in the Fund shall impose on the United
			 States a contractual obligation to fund the Federal credit investment.
							(2)AvailabilityAmounts in the Fund shall be available for obligation without fiscal year limitation and without
			 further appropriation until expended..
			(b)Conforming amendmentsChapter 6 of such title is amended—
				(1)in section 601(a)—
					(A)by striking paragraph (18); and
					(B)by redesignating paragraphs (19) and (20) as paragraphs (18) and (19), respectively;
					(2)in section 602(b)(1) by striking the subsidy costs associated with;
				(3)in section 603—
					(A)in subsection (a)(3) by striking subsidy amount; and
					(B)in subsection (b)—
						(i)in paragraph (4)(B)(ii) by striking the subsidy cost of which; and
						(ii)by striking paragraph (6)(B) and inserting the following:
							
								(B)Preexisting indentureThe Secretary shall waive the requirement under subparagraph (A) for a public agency borrower that
			 is financing ongoing capital programs and has outstanding senior bonds
			 under a preexisting indenture, if—
									(i)the secured loan is rated in the A category or higher;
									(ii)the secured loan is secured and payable from pledged revenues not affected by project performance,
			 such as a tax-backed revenue pledge or a system-backed pledge of project
			 revenues; and
									(iii)the TIFIA program share of eligible project costs is 33 percent or less.; and
						(4)in section 604—
					(A)in subsection (a)(3) by striking subsidy; and
					(B)by striking subsection (b)(8)(B) and inserting the following:
						
							(B)Pre-existing indenture
								(i)In generalThe Secretary shall waive the requirement of subparagraph (A) for a public agency borrower that is
			 financing ongoing capital programs and has outstanding senior bonds under
			 a preexisting indenture, if—
									(I)the line of credit is rated in the A category or higher;
									(II)the TIFIA program loan resulting from a draw on the line of credit is payable from pledged revenues
			 not affected by project performance, such as a tax-backed revenue pledge
			 or a system-backed pledge of project revenues; and
									(III)the TIFIA program share of eligible project costs is 33 percent or less..
					3.Determination of eligibility and project selection
			(a)EligibilitySection 602(a)(9) of title 23, United States Code, is amended—
				(1)by striking and at the end of subparagraph (B);
				(2)by striking the period at the end of subparagraph (C) and inserting ; and; and
				(3)by adding at the end the following:
					
						(D)generate revenue through tolls or user fees, or promote use of a facility that generates such
			 revenues..
				(b)Selection among eligible projectsSection 602(b)(1) of such title, as amended by this Act, is further amended—
				(1)by striking The Secretary and inserting the following:
					
						(A)Application processSubject to subparagraph (B), the Secretary; and
				(2)by adding at the end the following:
					
						(B)PriorityIn selecting projects to receive funding under subparagraph (A), the Secretary shall give priority
			 consideration to projects with sponsors who have sponsored prior credit
			 agreements under this chapter that have been repaid in full..
				
